Citation Nr: 9903824	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-44 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to May 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1996, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently perfected an appeal of that decision.

In a December 1997 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT 

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty in the Republic of 
Vietnam from January 1970 to July 1970.  His commendations 
include the Vietnam Campaign Medal (VCM), the Vietnam Service 
Medal (VSM) with three stars, the Republic of Vietnam Unit 
Citation Gallantry Cross with Palm, the Good Conduct Medal 
with 3 stars, the Presidential Unit Citation (PUC), and the 
Meritorious Mast.  His military occupational specialty (MOS) 
was Truck Master.  His duty assignment was Convoy Commander 
and Trail NCO for the 11th Motor Transport Battalion, Company 
B.  

3.  The veteran has a current, clear medical diagnosis of 
PTSD.

4.  The veteran experienced inservice stressors which are 
substantially corroborated by credible supporting evidence 
showing that he was subject to enemy contact while leading 
supply convoys.

5.  The veteran's July 1996 examination diagnosed PTSD based 
on verified inservice stressors.
CONCLUSION OF LAW

PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the veteran's claim for entitlement to service 
connection for PTSD, the veteran must initially meet his 
obligation of submitting evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a) (West 1996); Caluza v. Brown, 
7 Vet. App. 498 (1995).  To establish a well-grounded PTSD 
claim, the veteran must submit medical evidence of a current 
disability, lay evidence of an inservice stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  The veteran has asserted stressors 
due to service in Vietnam, and a medical professional has 
diagnosed him with PTSD as a result of these alleged 
stressors, presuming this evidence to be credible as required 
for well-groundedness purposes, the Board finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for PTSD.   

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific inservice 
stressor.  Cohen v. Brown, supra.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  To determine if a veteran has been in combat 
situations, service department records and combat citations 
will be accepted as proof of combat service.  38 C.F.R. 
§ 3.304(f) (1998).

In the present case, the record reveals that the veteran was 
normal from a psychological standpoint upon entry into 
service, and that he currently has several clear diagnoses of 
PTSD from VA and private mental health professionals.  A July 
1996 psychiatric evaluation report from a private physician 
shows a diagnosis of PTSD based on identified symptoms such 
as nightmares, trouble sleeping, avoidance of feelings, 
depression and anxiety.  Additionally, a July 1996 VA 
compensation examination report notes that the veteran does 
in fact have PTSD.  This conclusion is based on such 
inservice stressors as the veteran's experiences leading 
supply convoys in Vietnam under the actual and anticipated 
threat of enemy contact, witnessing trucks getting destroyed 
and soldiers getting injured by attacks on the convoys, 
seeing a marine die of chest wounds, and finding the body of 
an Army captain on the road.  The examiner also reported 
specific symptoms of PTSD exhibited by the veteran, such as 
flashbacks, depression, intrusive thoughts, nightmares, 
irritability, exaggerated startle response, and avoidance 
behavior.  Therefore, based on these medical diagnoses, the 
Board determines that the veteran currently has PTSD.

However, the inquiry does not end with a clear diagnosis 
because this only satisfies the first element required for 
service connection for PTSD, the stressors relied upon for 
the PTSD diagnoses must still be verified, and his PTSD must 
be related to a verified stressor.  As stated previously, 
stressors which can be established as having occurred during 
combat can be verified solely by the credible lay testimony 
of the veteran, but all non-combat stressors require 
additional corroboration.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304(d), (f) 
(1998).  

In the present case, the veteran's stressors include watching 
a truck in his convoy get blown up, experiencing enemy fire 
while leading convoys, the stress of leading these convoys 
under the threat of enemy attack, finding the body of an Army 
captain who passed him on the road and seeing a marine die 
from chest wounds.  There is no corroboration for the latter 
two stressors, and the veteran has not provided any lay 
statements or other evidence to corroborate these incidents.  
Therefore, these non-combat related stressors, finding the 
body of the Army captain and the marine's death, cannot be 
verified.

With regard to the veteran's other claimed stressors, in 
several statements in the record, he states that he 
experienced sniper fire and mortar attacks from the enemy, 
and on one occasion had a truck in his convoy blown up.  He 
stated that he was assigned to the 11th Motor Transport 
Battalion, Company B, from January 1970 to July 1970 as a 
convoy commander and trail NCO, he was frequently required to 
lead convoys of supplies to other units and always operated 
under the threat of attack by the enemy on these convoys.  

The veteran's DD 214 corroborates his unit attachment, his 
MOS as a Truck Master, and his service in Vietnam.  The RO 
contacted the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) regarding verification of the veteran's 
stressors and USASCRUR forwarded the request to the 
appropriate office of the Department of the Navy (Navy).  The 
Navy responded by confirming the veteran's unit attachment, 
and submitting copies of command chronologies for his unit 
for the period from January 1970 to July 1970.  These 
documents confirm that the veteran's unit was involved in 
numerous convoys.  In fact, on a monthly basis the veteran's 
unit underwent approximately 30-45 convoys to the An Hoa 
Combat Base, and 4-10 additional convoys to either Landing 
Zone Baldy or Phu Bai.  These records do not include 
information on contact with the enemy, but merely document 
convoys and locations.  

However, also of record is a copy of the citation for the 
veteran's receipt of the Meritorious Mast.  The citation 
notes that the veteran "repeatedly distinguished himself by 
his undauntable courage and composure under the constant 
threat of sniper fire, mortar attacks, mines and ambushes."  
The record also notes that the veteran's unit received a 
Presidential Unit Citation and recognition from the Republic 
of Vietnam for valor.

Thus, there is credible service evidence which tends to 
support the veteran's stressors that he led these convoys 
under the threat of enemy attack and experienced enemy fire 
while leading convoys.  In light of the above evidence, the 
Board finds that case could be made that the evidence is in 
equipoise as to whether the stressors in question occurred.  
Moreover, it is also felt that to further delay reaching a 
final decision in this case in order to try to obtain 
additional evidence, such as further records from the 
veteran's unit, would not be in the best interests of the 
veteran.  Therefore, given that the evidence confirms that 
the veteran led convoys through hostile areas in Vietnam 
subject to sniper fire, mortars and mines, the Board resolves 
doubt in the veteran's favor and finds that stressors claimed 
by the veteran have been verified.  38 U.S.C.A. § 5107 (West 
1991).  Having made such a determination, the Board need not 
conclude whether the veteran was exposed to combat in this 
case for the purpose of establishing entitlement to service 
connection for PTSD. 

Having verified some of the veteran's asserted stressors, the 
inquiry must turn to whether or not a medical connection has 
been made between his verified stressor and his current 
diagnosis of PTSD.  As noted earlier, the July 1996 VA 
examination report relates the veteran's PTSD with his 
experiences in Vietnam, specifically including the stress 
surrounding his exposure to enemy contact during his convoys.  
Accordingly, the veteran has presented a clear diagnosis of 
PTSD, a verified stressor during service, and a medically 
acknowledged connection between his verified stressor and his 
PTSD diagnosis; therefore, as he has satisfied all the 
requirements for a claim of entitlement to service connection 
for PTSD, his claim is granted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

